EXHIBIT 10.32 - EMPLOYMENT CONTRACTS - Senior Management


BALTIA AIR LINES
COFOUNDER'S EMPLOYMENT CONTRACT
FOR
BARRY CLARE

This Cofounder's Employment Contract ("Contract") is entered into between Baltia
Air Lines, Inc. ("Baltia", "Company") and Barry Clare ("Clare"). 

Whereas, Igor Dmitrowsky, Founder and President of Baltia ("President" ), has
named Clare as Most Senior Cofounder of Baltia and Baltia provides this Contract
to Clare in recognition of his commitment to launching this airline and to
advancing its business going forward.

The parties agree as follows:

Position Clare agrees to work as Vice President of Finance implementing the
President's direction. He will serve on his own recognizance.   Salary The
Company agrees to pay Clare annual salary of $270,000. Paid bi-weekly. (During
the initial three months from the effective date the salary will be at 70%).  
Benefits The Company will provide Clare health insurance (as such insurance is
placed).   Expenses The Company will cover Clare' s reasonable expenses in the
conduct of the Company business.   Term The provisions of this Contract take
effect upon the date of commencement of revenue flight operations by Baltia
(effective date) and will continue for five years from that date. This Contract
supersedes any previous agreements , if any.   Indemnity The Company agrees to
indemnify and hold harmless Clare for his actions in the conduct of the Company
business. The Company shall maintain D&O liability insurance.

This is the complete agreement. The Contract may be modified in writing.

Except as otherwise required by law, the parties will keep this Contract and its
provisions confidential.

This Contract shall be governed by the Laws of the State of New York. Venue is
New York.

The parties have executed this Contract on August 25, 2014.

Baltia Air Lines Inc.

By: __ /signed/ ______________________
          Igor Dmitrowsky, President & CEO Most Senior CoFounder Barry Clare

By: __ /signed/ ______________________
          Barry Clare



1

--------------------------------------------------------------------------------


BALTIA AIR LINES
COFOUNDER'S EMPLOYMENT CONTRACT
FOR
WALTER KAPLINSKY

This Cofounder's Employment Contract ("Contract") is entered into between Baltia
Air Lines, Inc. ("Baltia", "Company") and Walter Kaplinsky ("Kaplinsky").

Whereas, Igor Dmitrowsky, Founder and President of Baltia("President"), has
named Kaplinsky as a Cofounder of Baltia and Baltia provides this Contract to
Kaplinsky in recognition of his dedication to help launch this airline and to
help advance its business going forward.

The parties agree as follows:

Position Kaplinsky agrees to serve as Corporate Secretary implementing the
President's direction. He will serve on his own recognizance. The Company agrees
to pay Kaplinsky annual salary of $72,000. Paid bi-weekly. (During the initial
three months from the effective date the salary will be at 70%).   Benefits The
Company will provide Kaplinsky health insurance (as such insurance is placed).  
Expenses The Company will cover Kaplinsky's reasonable expenses in the conduct
of business.   Term The provisions of this Contract take effect upon the date of
commencement of revenue flight operations by Baltia (effective date) and will
continue for five years from that date.

This Contract supersedes any previous agreements, if any. This is the complete
agreement. The Contract may be modified in writing.

Except as otherwise required by law, the parties will keep this Contract and its
provisions confidential.

This Contract shall be governed by the Laws of the State of New York. Venue is
New York.

The parties have executed this Contract on August 25, 2014.

Baltia Air Lines Inc.

By: __ /signed/ ______________________
          Igor Dmitrowsky, President & CEO CoFounder Walter Kaplinsky

By: __ /signed/ ______________________
          Walter Kaplinsky



2

--------------------------------------------------------------------------------


BALTIA AIR LINES
COFOUNDER'S EMPLOYMENT CONTRACT
FOR
RUSSELL THAL

This Cofounder's Employment Contract ("Contract") is entered into between Baltia
Air Lines, Inc. ("Baltia", "Company") and Russell Thal ("Thal").

Whereas, Igor Dmitrowsky, Founder and President of Baltia ("President"), has
named Thal as a Senior Cofounder of Baltia and Baltia provides this Contract to
Thal in recognition of his commitment to help launch this airline and to help
advance its business going forward.

The parties agree as follows:

Position Thal agrees to work as Executive Vice President implementing the
President's direction. He will serve on his own recognizance.   Salary The
Company agrees to pay Thal annual salary of $230,000. Paid bi-weekly. (During
the initial three months from the effective date the salary will be at 70% ).
Benefits The Company will provide Thal health insurance (as such insurance is
placed).   Expenses The Company will cover Thal's reasonable expenses in the
conduct of the Company business.   Indemnity The Company agrees to indemnity and
hold harmless Thal for his actions in the conduct of the Company business. The
Company shall maintain D&O liability insurance.   Term The provisions of this
Contract take effect upon the date of commencement of revenue flight operations
by Baltia (effective date) and will continue for five years from that date.

This Contract supersedes any previous agreements, if any. This is the complete
agreement. The Contract may be modified in writing.

Except as otherwise required by law, the parties will keep this Contract and its
provisions confidential.

This Contract shall be governed by the Laws of the State of New York. Venue is
New York.

The parties have executed this Contract on August 25, 2014.

Baltia Air Lines Inc.

By: __ /signed/ ______________________
          Igor Dmitrowsky, President & CEO Senior CoFounder Russell Thal

By: __ /signed/ ______________________
          Russell Thal



3

--------------------------------------------------------------------------------


BALTIA AIR LINES
FOUNDER'S EMPLOYMENT CONTRACT

This Founder's Employment Contract ("Contract") is entered into between Baltia
Air Lines, Inc. ("Baltia", "Company", "airline") and Igor Dmitrowsky
("Dmitrowsky").

Whereas, Baltia provides this Contract to its Founder and President Dmitrowsky
in recognition of his leadership and to lead it going forward.

The parties agree as follows:

Position Dmitrowsky agrees to hold the position of President and CEO. He will
serve on his own recognizance.   Stock The Company agrees to issue to Dmitrowsky
150,000,000 common shares upon the Company's receipt of the Air Carrier
Certificate and 50,000,000 common shares upon the commencement of revenue flight
operations.   Salary The Company agrees to pay Dmitrowsky annual salary of
$460,000. Paid bi-weekly. (During the initial three months from the effective
date the salary will be at 70%). Benefits The Company will provide Dmitrowsky
health insurance (as such insurance is placed).   Expenses The Company will
cover Dmitrowsky's reasonable expenses in the running of business, and indirect
reasonable personal expenses relative to his service commitment.   Indemnity The
Company agrees to indemnify and hold harmless Dmitrowsky for his actions in the
running of business. The Company shall maintain D&O liability insurance. The
indemnity and the D&O insurance shall continue for five years following
departure.   Term The above provisions of this Contract take effect upon the
date of Baltia's receipt of Air Carrier Certificate and shall continue for five
years from that date. Exception: Severance provision commences on the execution
date of this contract.   Severance The Company agrees that if it terminates
Dmitrowsky at any time during the period commencing on the date the execution of
this contract through the end of the five year Term (Severance Period), then on
the termination date the Company shall pay Dmitrowsky his accrued salary for the
remainder of the Term plus $5,000,000.

The Company agrees that if Dmitrowsky at his discretion elects to leave during
the Severance Period, then on the departure date the Company shall pay
Dmitrowsky his accrued salary for the remainder of the Term plus $2,000,000.

This Contract supersedes any previous agreements, if any. This is the complete
agreement. The Contract may be modified in writing.

Except as otherwise required by law, the parties will keep this Contract and its
provisions confidential.

This Contract shall be governed by the Laws of the State of New York. Venue is
New York.

The parties have executed this Contract on August 25, 2014.

Baltia Air Lines Inc.

By: __ /signed/ ______________________
          Walter Kaplinsky, Secretary Founder

By: __ /signed/ ______________________
          Igor Dmitrowsky



4

--------------------------------------------------------------------------------